--------------------------------------------------------------------------------

Exhibit 10.5

AMENDED AND RESTATED
MANAGEMENT SERVICES AGREEMENT

This AMENDED AND RESTATED MANAGEMENT SERVICES AGREEMENT (“Agreement”) is entered
into as of December 13, 2009 (the “Effective Date”), by and between the
following (each a “Party” and together the “Parties”):

(I)

Information Security Technology (China) Company, Ltd. (信安技术(中国)有限公司), a wholly
foreign-owned enterprise existing under the laws of the People’s Republic of
China (“IST”), with its registered office at 18th Floor, Education Technology
Building Tower, Zhuzilin, Futian District, Shenzhen, Guangdong, People’s
Republic of China;

   (II)

iASPEC Software Company, Ltd. (永泰软件有限公司), a limited liability company existing
under the laws of the People’s Republic of China (“iASPEC”) , with its
registered office at Unit C and D, Fourth Floor of F2-6 plant, Block 2, Tian An
Chegong Temple Industry Park, Futian District, Shenzhen, Guangdong, People’s
Republic of China; and

   (III)

LIN JIANG HUAI (林江怀), an individual citizen of the People’s Republic of China.

Capitalized terms not otherwise defined have the meanings assigned to them in
Appendix A to this Agreement, which is incorporated and made a part hereof by
reference.

RECITALS

This Agreement is entered into with reference to the following facts:

A.

IST is a wholly-foreign owned enterprise existing under the laws of the People’s
Republic of China (“PRC” or “China”), owned 100% by China Public Security
Holdings Limited, a company existing under the laws of the British Virgin
Islands, which in turn is 100% owned by China Information Security Technology,
Inc., a Nevada corporation (“CPBY”).

   B.

iASPEC is a PRC limited liability company owned by Lin Jiang Huai, a citizen of
the PRC (the “Shareholder”). iASPEC is engaged in the business of development of
computer software, application of multimedia technology and related activities,
and holds various business license and permits, including but not limited State
Secret related Computer Information System Integration Certificate. Under
applicable laws and regulations, at least one of the key permits held by iASPEC
(the “Qualification Permits”) may only be held by a legal person owned by a
citizen of the PRC.

   C.

On July 1, 2007, IST (then known as PUBLIC SECURITY TECHNOLOGY (PRC) CO., LTD.),
iASPEC, LIN JIANG HUAI and CAI JINZHU entered into a Management Service
Agreement (the “Original Agreement”). CAI JINZHU (蔡金铸), an individual citizen of
the People’s Republic of China., former shareholder of iASPEC, has transferred
all of his equity interests in iASPEC to LIN JIANG HUAI on July 1, 2008. The
Parties hereby intend to hereby amend and restate the Original Agreement in its
entirety.

   D.

iASPEC, the Shareholder, Cai Jinzhu and IST are parties to that certain Purchase
Option Agreement, dated as of July 1, 2007 (the “Purchase Option Agreement”)
among IST, iASPEC, Lin Jiang Huai and Cai Jinzhu. As Cai Jinzhu has transferred
all of his equity interests to the Shareholder on July 1, 2008, all of Cai
Jinzhu’s rights and obligations under the Purchase Option Agreement have been
transferred to the Shareholder, as acknowledged by Cai Jinzhu in the
“Acknowledgement of Transfer” attached as Exhibit A to this Agreement. The other
parts of the Purchase Option Agreement shall remain in full force and effect.
Pursuant to the Purchase Option Agreement, the Shareholder has granted to IST or
its designee(s) an option to acquire up to 100% of the equity of iASPEC held by
the Shareholder, or up to all of the assets held by iASPEC. IST can exercise the
purchase option to purchase all the outstanding equity of iASPEC from the
Shareholder for a consideration of $1,800,000, under the condition that the PRC
laws allow foreign enterprises to engage iASPEC’s business.


--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration for the mutual covenants and promises contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is acknowledged by the Parties, and through friendly
consultation, under the principle of equality and mutual benefits, in accordance
with the relevant laws and regulations of the People’s Republic of China, the
Parties agree as follows:

AGREEMENT

1.

Management Services. IST agrees to provide management and consultation services
to iASPEC and to recommend two (2) senior managers to iASPEC. The Shareholder of
iASPEC agrees to elect one fewer than all the members of the iASPEC Board of
Directors, based on the number of Directors stipulated in the Articles of
Association of iASPEC. Each person recommended by IST will be a citizen of the
People’s Republic of China. The Shareholder agrees to remove any person
recommended by IST from the iASPEC Board of Directors as suggested by IST, and
appoint a person recommended by IST as a replacement, on the written request of
IST. In addition, IST shall provide iASPEC’s management team with other
management and consulting services, including but not limited to (i) management
training, (ii) technology consultation, (iii) market promotion and (iv)
introduction of new clients to iASPEC.

   2.

Capital Support. To the extent permitted by the PRC laws, based on iASPEC’s
needs for its development and operation, IST agrees, from time to time, at its
sole discretion, to provide iASPEC with capital support in the form, including
but not limited to (i) entrustment loans to iASPEC and (ii) loans or advances to
the Shareholder for the injection of capital into iASPEC; provided, that, with
respect to clause (ii) above, the Shareholder is obligated to enter into an
agreement in substantially the form attached as Exhibit B (an “Advance
Agreement”) each time that LIN JIANG HUAI receives loans or advances from IST
for such purpose.

   3.

Compensation. In consideration for receiving the management and consulting
services contemplated by Section1, receiving the software support contemplated
by Section 8(c), and receiving Capital Support from IST as contemplated by
Section 2, iASPEC agrees that IST will be entitled to receive ninety five
percent (95%) of the Net Received Profit of iASPEC during the Term of this
Agreement. The Net Received Profit of iASPEC will be calculated and paid by
iASPEC to IST no later than the last day of the first month following the end of
each fiscal quarter. Any dispute between the Parties concerning any calculation
or payment under this Section 3 will be resolved pursuant to the dispute
resolution provisions of Section14. Furthermore, the Shareholder agrees to enter
into a pledge agreement with IST to pledge all his equity interests in iASPEC to
IST as a security for iASPEC’s performing the obligations of paying management
service fees to IST and LIN JIANG HUAI’s obligation under Section 2 and any loan
or advance, whether or not evidenced by an Advance Agreement. The Shareholder
agrees to register such pledge in iASPEC’s shareholder list. The Shareholder
undertakes that he will use his best efforts to register such pledge at Shenzhen
administration for industry and commerce.


--------------------------------------------------------------------------------


4.

Handover of Business. On the effective date of the Original Agreement, (a) the
then shareholders of iASPEC issued a written guaranty in the form of Exhibit C,
promising that the senior managers recommended by IST to iASPEC will be elected
to the Board of Directors of iASPEC, based on the number of Directors stipulated
in the Articles of Association of iASPEC, in accordance with Section 1; and (b)
iASPEC delivered each and every chop and seal of iASPEC to the new Board of
Directors. The Shareholder hereby confirms his continuing obligation under the
written guaranty.

     5.

Operation of Business. During the Term of this Agreement:

     (a)

The Parties will ensure that:

     (i)

The business of iASPEC, and any business which may become available to iASPEC
(the “Business”), will be conducted by iASPEC except as may be determined by the
Board of Directors composed of members recommended by IST to iASPEC;

     (ii)

All cash of iASPEC will be maintained in the Company Accounts;

     (iii)

All business income, working capital, recovered accounts receivable, and any
other funds which come into the possession of iASPEC or are derived from or
related to the operation of the business of iASPEC, are deposited into a Company
Bank Account;

     (iv)

All accounts payable, employee compensation and other employment- related
expenses, and the any payments in connection with the acquisition of any assets
for the benefit of iASPEC or the satisfaction of any liabilities of iASPEC, are
paid from amounts maintained in the Company Bank Accounts; and

     (v)

No action is taken without the prior written consent of IST that that would have
the effect of entrusting all or any part of the Business of iASPEC to any other
Person.

     (b)

IST will ensure that:

     (i)

The persons recommended by IST to the Board of iASPEC act with respect to the
conduct of the Business with the same level of care they would with respect to
the operation of their own business and will at all times act in accordance with
their Reasonable Business Judgment, including taking no action which they know,
or in the exercise of their Reasonable Business Judgment should have known,
would change the business nature of iASPEC which directly or indirectly cause
the loss of any Qualification Permit held by iASPEC; and

     (ii)

It and the persons recommended by IST will not interfere with iASPEC’s existing
or future sales and company operation structure when, in the exercise of their
Reasonable Business Judgment, they should have known such interference would
damage existing or future sales and company operation structure and cause
unfavorable conditions to iASPEC in its ability to carry out any sales and
operation plan.


--------------------------------------------------------------------------------


 

(iii) It and the persons recommended by IST will not interfere with certain
iASPEC’s business covered by iASPEC’s State Secret related Computer Information
System Integration Certificate, including but not limited to access into
relevant documents regarding such business; provided, however, that iASPEC shall
fully cooperate with the requests of CPBY’s legal counsel and independent
registered public accounting firm, as necessary to comply with CPBY’s reporting
obligations to the Securities and Exchange Commission (“SEC”), including, but
not limited to, providing access to data and information necessary for CPBY to
prepare its books and records and complete its assessment of internal control
over financial reporting, and for CPBY’s independent registered public
accounting firm to complete its audit of CPBY’s internal control over financial
reporting in accordance with SEC requirements.      (c)

The Shareholder will:

     (i)

Ensure that neither he nor any of his agents or representatives, takes any
action that interferes with, or has the effect of interfering with, the
operation of the Business by the Board of Directors of iASPEC, or change the
business nature of iASPEC, in a manner which directly or indirectly causes the
loss of any Qualification Permit held by iASPEC or constitutes a violation of
applicable PRC laws and regulations ;

     (ii)

Use his Best Efforts to cooperate and assist iASPEC to maintain in effect all
permits, licenses and other authorizations and approvals necessary or
appropriate to the conduct of the business of iASPEC;

     (iii)

Use his Best Efforts to assist iASPEC to maintain positive and productive
relations with relevant Governmental Authorities and their representatives; and

     (iv)

Not sell or transfer any part of the equity of iASPEC held by him without the
prior approval of the Board of Directors of IST.

     (d)

No Interruption. Subject to Section 5(b)(iii) above, IST hereby undertakes that
it will not get involved in iASPEC’s business covered by iASPEC’s State Secret
related Computer Information System Integration Certificate, including but not
limited to, seeking access to relevant documents regarding such business.

     6.

Approval by CPBY Board of Directors. Any actions necessary to accomplish any of
the following with respect to iASPEC (“Material Actions”) must be authorized in
advance by the affirmative vote of a majority of the Board of Directors of CPBY,
the ultimate parent company of IST, including the affirmative vote of at least
one member of which who is not employed by IST, iASPEC, or any affiliate of
either of them:

     (a)

Any of the following: (i) the nomination, appointment, election or replacement
of any members of any Board of Directors of iASPEC, who must be a citizen of the
PRC, (ii) the approval of any profit distribution plan and loss compensation
plan, or (iii) any merger, division, change of corporate form, dissolution or
liquidation of iASPEC;

     (b)

Any loan or advance in accordance with Section 2, or any other payments or
transfers of funds from IST to iASPEC;

     (c)

Any declaration of any dividend or any distribution of profits by iASPEC;


--------------------------------------------------------------------------------


  (d)

The formation of any subsidiary or the acquisition of any equity interest or
other interest in any other Person, or the disposition of any of the foregoing;

      (e)

Any corporate borrowing or lending except for routine extension of terms to
trade creditors;

      (f)

Subjecting any of the assets of iASPEC to any Lien, except in the ordinary
course of business;

      (g)

Any change in the scope of business of iASPEC, or any decision to engage in type
of business other than those engaged in by iASPEC as of the date of this
Agreement;

      (h)

Any change in the methods of accounting or accounting practices of iASPEC; or

      (i)

Any agreement to do any of the foregoing.


7.

Non-Competition; Non-Solicitation; etc. The Shareholder agrees that:

    (a)

Non-Competition. During the term of this Agreement and for a period of twelve
(12) months thereafter (the “Non-Competition Period”), the Shareholder will not,
directly or indirectly, engage or invest in, own, manage, operate, finance,
control, or participate in the ownership, management, operation, financing, or
control of, be retained or employed by, associated with, lend credit to, or
render services or advice to, any business that is competitive with IST or
iASPEC anywhere in the world. The Shareholder agrees that this covenant is
reasonable with respect to its duration, geographical area, and scope.

    (b)

Non-Solicitation. During the Non-Competition Period, the Shareholder will not
directly or indirectly, without the prior written consent of IST,


    (i)

induce or attempt to induce any employee of, or consultant to, IST or iASPEC to
leave their employ,

         (ii)

in any way interfere with the relationship between IST or iASPEC, on the one
hand, and any employee of either of them, on the other,

         (iii)

employ, or otherwise engage as an employee, independent contractor, or
otherwise, any person who was an employee of, or independent contractor to, IST
or iASPEC,

         (iv)

induce or attempt to induce any customer, supplier, licensee, or business
relation of IST or iASPEC to cease doing business with either company, or in way
interfere with the relationship between any customer, supplier, licensee, or
business relation of IST or iASPEC, or

         (v)

solicit from, or provide goods or services of the type that the Company provides
to, any person who is or was a customer of IST.


  (c)

Non-Disparagement. None of the Parties will, directly or indirectly, at any time
during or after the Non-competition Period, knowingly disparage any of the other
Parties.


--------------------------------------------------------------------------------


(d)

Affiliates “IST” includes IST, its direct and indirect parent companies,
including China Information Security Technology, Inc. and any other companies
that now or hereafter become affiliated with China Information Security
Technology, Inc.

    8.

Software Licenses.

    (a)

License. iASPEC hereby grants to IST an exclusive (except as to iASPEC),
royalty-free, transferable, worldwide, ten-year-term’s license (with right to
sublicense) (the “Software License”) to use and install the Software in any
manner as long as such use complies with all applicable laws, including the
Qualification Permit and PRC laws. In addition, iASPEC will deliver to IST all
copies of source and object code relating to the Software and IST will have the
sole and exclusive right to use such source and object code in any manner it
deems advisable as long as such use complies with all applicable laws, including
the Qualification Permit and PRC laws. Without limiting the generality of the
foregoing, IST will be permitted to use the Software and the related source and
object code to create derivative works and any and all such derivative works
will be owned exclusively by IST.

    (b)

License Back. IST hereby grants back to iASPEC a royalty-free, limited, non-
exclusive license to the Software, without right of sub-license, for the sole
purpose of permitting iASPEC to carry out its business as presently conducted
and as may be permitted with the approval of the Board of Directors of CPBY as
contemplated by Section 6.

    (c)

Software Support. IST agrees to provide iASPEC with support relating to software
in the form of software development, consultation and promotion.

    9.

Representations and Warranties of iASPEC. iASPEC hereby makes the following
representations and warranties for the benefit of IST:

    (a)

Corporate Existence and Power. iASPEC is a limited liability company duly
organized and validly existing under the laws of the PRC, and has all corporate
powers and all governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted and as currently contemplated
to be conducted and as currently contemplated to be conducted. iASPEC has never
approved, or commenced any proceeding or made any election contemplating, the
dissolution or liquidation of iASPEC or the winding up or cessation of the
business or affairs of iASPEC.

    (b)

Authorization; No Consent. iASPEC (i) has taken all necessary corporate actions
to authorize its execution, delivery and performance of this Agreement and all
related documents and has the corporate power and authorization to execute,
deliver and perform this Agreement and the other related documents; (ii) has the
absolute and unrestricted right, power, authority, and capacity to execute and
deliver this Agreement and the other related documents and to perform their
obligations under this Agreement and the other related documents; (iii) is not
required to give any notice to or obtain any Consent from any person in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of the exclusive cooperation arrangement contemplated
under this Agreement except for any notices that have been duly given or
consents that have been duly obtained; and (iv) holds all the governmental
authorizations necessary to permit iASPEC to lawfully conduct and operate its
business in the manner it currently conducts and operates such business and to
permit iASPEC to own and use its assets in the manner in which it currently owns
and uses such assets. To the best knowledge of iASPEC, there is no basis for any
governmental authority to withdraw, cancel or cease in any manner any of such
governmental authorizations.


--------------------------------------------------------------------------------


(c)

No Conflicts. The execution and perform of this Agreement by iASPEC will not
contravene, conflict with, or result in violation of (i) any provision of the
organizational documents of iASPEC; (ii) resolution adopted by the board of
directors or the Shareholder of iASPEC; and (iii) any laws and regulations to
which iASPEC or the exclusive cooperation arrangement contemplated in this
Agreement is subject.

    10.

Representations and Warranties of IST. IST hereby makes the following
representations and warranties for the benefit of iASPEC and the Shareholder:

    (a)

Corporate Existence and Power. IST (i) is a foreign invested company duly
organized and validly existing under the laws of the PRC, and has all corporate
powers and all governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted and as currently contemplated
to be conducted and as currently contemplated to be conducted; and (ii) has
never approved, or commenced any proceeding or made any election contemplating,
the dissolution or liquidation of IST or the winding up or cessation of the
business or affairs of IST.

    (b)

Authorization; No Consent. IST (i) has taken all necessary corporate actions to
authorize its execution, delivery and performance of this Agreement and all
related documents and has the corporate power and authorization to execute,
deliver and perform this Agreement and the other related documents; (ii) has the
absolute and unrestricted right, power, authority, and capacity to execute and
deliver this Agreement and the other related documents and to perform its
obligations under this Agreement and the other related documents; (iii) is not
required to give any notice to or obtain any Consent from any Person in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of the exclusive cooperation arrangement contemplated
under this Agreement except for any notices that have been duly given or
consents that have been duly obtained; and (iv) has all the governmental
authorizations necessary to permit IST to lawfully conduct and operate its
business in the manner it currently conducts and operates such business and to
permit IST to own and use its assets in the manner in which it currently owns
and uses such assets. To the best knowledge of IST, there is no basis for any
governmental authority to withdraw, cancel or cease in any manner any of such
governmental authorizations.

    (c)

No Conflicts. The execution and perform of this Agreement by IST will not
contravene, conflict with, or result in violation of (i) any provision of the
organizational documents of IST; ii) any resolution adopted by the board of
directors or the Shareholder of IST; and (iii) any laws and regulations to which
IST or the exclusive cooperation arrangement contemplated in this Agreement is
subject to.

    11.

Liability for Breach; Indemnification and Hold Harmless. Each of the Parties
will be liable to each of the other Parties for any damage or loss caused by
such Party’s breach of this Agreement, unless excused by force majeure. iASPEC
will indemnify and hold harmless IST from and against any claims, losses or
damages unless caused by a breach by IST of its obligations under this Agreement
or by the willful, reckless or illegal conduct of IST. IST will indemnify and
hold harmless iASPEC and the Shareholder from and against any claims, losses or
damages caused by any breach by IST of its obligations under this Agreement or
by the willful, reckless or illegal conduct of IST.


--------------------------------------------------------------------------------


12.

Liquidated Damages. iASPEC and the Shareholder acknowledge and agree that IST
will be incurring significant expense in order to fulfill its obligations under
this Agreement. iASPEC and the Shareholder further acknowledge that breach of
this Agreement by either of them would cause IST and IST’s stockholders
significant damages and perhaps the complete cessation of IST’s business. Since
the exact amount of such damages would be extremely difficult, if not impossible
to calculate, iASPEC and the Shareholder agree that in the event of the material
breach by any of them of this Agreement, which breach has not been cured within
sixty (60) days of receipt of notice from IST of such material breach and a
description of such breach, iASPEC and the Shareholder, jointly and severally,
will be obligated to pay to IST liquidated damages in an amount equal to the
higher of (a) eight (8) times the annualized revenues of IST for the last
completed fiscal quarter, or (b) US$50 million.

    13.

Shareholder’s Guaranty. The Shareholder hereby irrevocably and unconditionally
guarantee that the Shareholder and iASPEC will perform their obligations under
this Agreement. This guaranty is a security of joint and several liability.

    14.

Dispute Resolution.

    (a)

Friendly Consultations. Any and all disputes, controversies or claims arising
out of or relating to the interpretation or implementation of this Agreement, or
the breach hereof or relationships created hereby will be settled through
friendly consultations.

    (b)

Arbitration. If the dispute is not resolved through friendly consultations
within sixty (60) days from the date a Party gives the other Party written
notice of a dispute, then it will be only resolved by arbitration under the
auspices of and in accordance with the Arbitration Rules of China International
Economic and Trade Arbitration Commission (“CIETAC”) and will be submitted to
CIETAC Shenzhen Branch. Any arbitration will be heard before three (3)
arbitrators, one (1) of whom will be appointed by IST, one (1) of whom will be
appointed by iASPEC and the Shareholder acting together, and the remaining one
(1) arbitrator (chairman of the arbitration tribunal) will be appointed by the
Director of CIETAC. Any arbitration will be conducted in both the English and
Chinese languages. The arbitration award will be final and binding on both
Parties and will not be subject to any appeal, and the Parties agree to be bound
thereby and to act accordingly.

    (c)

Continuation of Agreement. It is not necessary for any Party to declare a breach
of this Agreement in order to proceed with the dispute resolution process set
out in this Section14. Until a Party gives notice of termination pursuant to
Section 15, this Agreement will continue in effect during the pendency of any
discussions or arbitration under this Section 14.

    15.

Term. This Agreement is effective as of July 1, 2007 (the effective date of the
Original Agreement), and will continue in effect for a term of thirty (30) years
unless earlier terminated by one of the following means. The period during which
this Agreement is effective is referred to as the “Term.”

    (a)

Breach or Insolvency. Either of iASPEC or IST may terminate this Agreement
immediately (a) upon the material breach by the other of its obligations
hereunder and the failure of such Party to cure such breach within thirty (30)
working days after written notice from the non-breaching Party; or (b) upon the
filing of a voluntary or involuntary petition in bankruptcy by the other or of
which the other is the subject, or the insolvency of the other, or the
commencement of any proceedings placing the other in receivership, or of any
assignment by the other for the benefit of creditors.


--------------------------------------------------------------------------------


(b)

Termination by IST. This Agreement may be terminated at any time by IST upon
ninety (90) calendar days’ written notice delivered to all other Parties.

    (c)

Consequences of Termination. Upon any effective date of any termination of this
Agreement: (i) IST will cease providing management services to iASPEC; (ii) IST
will deliver to iASPEC all chops and seals of iASPEC; (iii) IST will deliver to
iASPEC all of the financial and other books and records of iASPEC, including any
and all permits, licenses, certificates and other proprietary and operational
documents and instruments; (iv) the senior managers who are recommended by IST
and elected as Directors of iASPEC will resign from the Board of Directors of
iASPEC in a lawful way; (v) the Software License will terminate unless otherwise
agreed by the Parties.

    (d)

Survival. The provisions of Section 7 (Non-Competition, etc.), Section 11
(Indemnification; Hold Harmless); Section 12 (Liquidated Damages), Section
(Shareholder’s Guarantee), Section 14 (Dispute Resolution), Section 15(c)
(Consequences of Termination), and Section 16 (Miscellaneous) will survive any
termination of this Agreement. Any amounts owing from any Party to any other
Party on the effective date of any termination under the terms of this Agreement
will continue to be due and owing despite such termination.

    16.

Miscellaneous.

    (a)

Headings and Gender. The headings of Sections in this Agreement are provided for
convenience only and will not affect its construction or interpretation. All
references to “Section” or “Sections” refer to the corresponding Section or
Sections of this Agreement. All words used in this Agreement will be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word “including” does not limit the preceding words or
terms.

    (b)

Usage. The words “include” and “including” will be read to include “without
limitation.”

    (c)

Severability. Whenever possible each provision and term of this Agreement will
be interpreted in a manner to be effective and valid but if any provision or
term of this Agreement is held to be prohibited by or invalid, then such
provision or term will be ineffective only to the extent of such prohibition or
invalidity, without invalidating or affecting in any manner whatsoever the
remainder of such provision or term or the remaining provisions or terms of this
Agreement. If any of the covenants set forth in Section 9 of this Agreement are
held to be unreasonable, arbitrary, or against public policy, such covenants
will be considered divisible with respect to scope, time and geographic area,
and in such lesser scope, time and geographic area, will be effective, binding
and enforceable against the Shareholder.

    (d)

Waiver. No failure or delay by any Party to exercise any right, power or remedy
under this Agreement will operate as a waiver of any such right, power or
remedy.


--------------------------------------------------------------------------------


  (e)

Integration. This Agreement supersedes any and all prior discussions and
agreements (written or oral) between the Parties with respect to the exclusive
cooperation arrangement and other matters contained herein, including without
limitation the Original Agreement and the First Amended Agreement. This
Agreement contains the sole, final and complete expression and understanding
between the Parties with respect to the exclusive cooperation arrangement
contemplated herein.

      (f)

Assignments, Successors, and No Third-Party Rights. No Party may assign any of
its rights under this Agreement without the prior consent of the other Parties,
which will not be unreasonably withheld. If one Party assigns its rights upon
the other Party’s consent, this Agreement will apply to, be binding in all
respects upon, and inure to the benefit of the successors and permitted assigns
of the Parties. Nothing expressed or referred to in this Agreement will be
construed to give any Person other than the Parties to this Agreement any legal
or equitable right, remedy, or claim under or with respect to this Agreement or
any provision of this Agreement. This Agreement and all of its provisions and
conditions are for the sole and exclusive benefit of the Parties to this
Agreement and their successors and assigns.

      (g)

Notices. All notices, requests, demands, claims, and other communications under
this Agreement will be in writing. Any Party may send any notice, request,
demand, claim, or other communication under this Agreement to the intended
recipient at the address set forth on the signature page of this Agreement by
any means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication will be deemed to have been duly
given unless and until it actually is received by the intended recipient.
Refusal by a Party to accept notice that is validly given under this Agreement
will be deemed to have been received by such Party upon receipt. Any Party may
change the address to which notices, requests, demands, claims, and other
communications under this Agreement are to be delivered by giving the other
Parties notice in the manner herein set forth. Any notice, request, demand,
claim, or other communication under this Agreement will be addressed to the
intended recipient as set forth on the signature page hereto.

      (h)

Further Assurances. Each of the Parties will use its best efforts to take all
action and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement.

      (i)

Governing Law. This Agreement will be construed, and the rights and obligations
under this Agreement determined, in accordance with the laws of the PRC, without
regard to the principles of conflict of laws thereunder.

      (j)

Amendment. This Agreement may not be amended, altered or modified except by a
subsequent written document signed by all Parties.

      (k)

Counterparts. This Agreement may be executed in any number of counterparts. When
each Party has signed and delivered to all other Parties at least one such
counterpart, each of the counterparts will constitute one and the same
instrument.

[Signature Page Follows]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the
date(s) set forth next to each signature below.

iASPEC: IST:     IASPEC Software Company, Ltd. Information Security Technology
(China) Company, Ltd.

永泰软件有限公司

 (信安技术(中国)有限公司     By: /s/Jiang Huai Lin By: /s/Jiang Huai Lin Jiang Huai Lin
(林江怀) Jiang Huai Lin (林江怀) President Director     Date: December 13, 2009 Date:
December 13, 2009         SHAREHOLDER:       /s/Jiang Huai Lin   Jiang Huai Lin
(林江怀)       Date: December 13, 2009      


--------------------------------------------------------------------------------

APPENDIX A

Definitions

For purposes of the Amended and Restated Management Services Agreement among
IST, iASPEC and Lin Jiang Huai to which this is Appendix A, the following terms
have the meanings set forth below:

“Best Efforts” means the efforts that a prudent Person desiring to achieve a
particular result would use in order to ensure that such result is achieved as
expeditiously as possible.

“Business” is defined in Section 75(a).

“Company Bank Accounts” means all accounts maintained or held in the name of
iASPEC at or with any bank or other financial institution, whether existing on
the date of this Agreement or established in the future.

“CPBY” is defined in the Recitals.

“Consent” means any approval, consent, ratification, permission, waiver or
authorization, including any of the foregoing issued or granted by any
Governmental Authority.

“Effective Date” is defined in the Preamble.

“Governmental Authority” means any nation or government or any province or state
any other political subdivision thereof; any entity, authority or body
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including any government authority,
agency, department, board, commission or instrumentality of the People’s
Republic of China or any political subdivision thereof; any court, tribunal or
arbitrator; and any self-regulatory organization.

“Lien” means any mortgage, pledge, deed of trust, hypothecation, right of
others, claim, security interest, encumbrance, burden, title defect, title
retention agreement, lease, sublease, license, occupancy agreement, easement,
covenant, condition, encroachment, voting trust agreement, interest, option,
right of first offer, negotiation or refusal, proxy, lien, charge or other
restrictions or limitations of any nature whatsoever, including but not limited
to such Liens as may arise under any contract.

“Material Actions” is defined in Section 6.

“Net Received Profit” means the Net Received Profit of iASPEC, calculated as
follows: accrued accounts receivable plus net turnover (revenue), minus cost of
sales, minus operating expenses, and minus accrued but not collected accounts
receivable, but only if the result is a positive number.

“Non-Competition Period” is defined in Section 97(a).

“Person” means an individual, a corporation, a partnership, an association, a
trust or other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

“Purchase Option Agreement” is defined in the Recitals

“Qualification Permits” is defined in the Recitals.

--------------------------------------------------------------------------------

“Reasonable Business Judgment” means a judgment reached in good faith and in the
exercise of reasonable care.

“Shareholder” is defined in the Recitals.

“Software” means the software and other intellectual property described in
Schedule A to this Agreement.

“Software License” is defined in Section 8(a).

“Term” is defined in Section 15.

“Transfer” means directly or indirectly, to sell, assign, transfer, pledge,
bequeath, hypothecate, mortgage, grant any proxy with respect to, or in any
other way encumber or otherwise dispose of.

 

 

--------------------------------------------------------------------------------

SCHEDULE A

Software

The following constitutes the “Software” under this Agreement, provided,
however, that any software registered by iASPEC after the effective date of the
Original Agreement and any software hereafter registered by iASPEC shall be
“Software”:

Code   Registration Code   Name     Version 27735   2004SR09334   iASPEC Case
Tracking Management System     V 2.0 27736   2004SR09335   iASPEC Application
Envelope System     V 2.1 27737   2004SR09336   iASPEC Quality System Document
Management System     V 2.2 27738   2004SR09337   iASPEC e-Logistics Support
Management System     V 2.0 27739   2004SR09338   iASPEC Secured and Audited
Message Switching System     V 2.5 27485   2004SR09084   iASPEC Project
e-TimeTracker Management System     V 2.0 27486   2004SR09085   iASPEC
Application e-Monitor System     V 3.3 27487   2004SR09086   iASPEC Remote
Administered Distributed Application Architecture System     V 2.1.3 27488  
2004SR09087   iASPEC Community and Establishment Management System     V 1.1
27489   2004SR09088   iASPEC Document and WorkFlow Management System     V 3.0
27490   2004SR09089   iASPEC e-Community Management and Service System     V 1.0
59255   2006SR11589   iASPEC Content Management System     V 1.0 59256  
2006SR11590   iASPEC Three In One Police Computer Assistant Dispense System    
V 1.0 59257   2006SR11591   iASPEC Police Force General Management System     V
1.0 59258   2006SR11592   iASPEC General Office Automatization System     V 1.0
59259   2006SR11593   iASPEC Police Geographic Information System     V 1.0


--------------------------------------------------------------------------------

EXHIBIT A

Acknowledgement

The undersigned Cai JinZhu, an individual citizen of the People’s Republic of
China, in confirmation and not in derogation of the Equity Transfer Agreement,
dated July 1, 2008 between the undersigned and Lin Jiang Huai (the “Equity
Transfer Agreement”), hereby acknowledges and confirms that, as of the effective
date of the transfer of equity contemplated by the Equity Transfer Agreement,
the undersigned ceased to be a party to, and ceased to have any rights or
obligations under:

(i)

The Management Services Agreement, dated as of July 1, 2007, among Information
Security Technology (China) Company, Ltd. (fka Public Security Technology (PRC)
Co., Ltd.), iASPEC Software Company, Ltd. (fka Shenzhen iASPEC Software
Engineering Company Limited), Lin Jiang Huai and the undersigned; and

   (ii)

The Purchase Option Agreement, dated as of July 1, 2007, among Information
Security Technology (China) Company, Ltd. (fka Public Security Technology (PRC)
Co., Ltd.), iASPEC Software Company, Ltd. (fka Shenzhen iASPEC Software
Engineering Company Limited), Lin Jiang Huai and the undersigned.

IN WITNESS WHEREOF, the undersigned ha executed this Acknowledgement on this
_____ day of December, 2009.

 

___________________________ 
Cai Jinzhu

 

--------------------------------------------------------------------------------

EXHIBIT B

Form of Advance Agreement

This Agreement (the “Agreement”) is entered into as of [·], 20[·] between and by
the following Parties in Shenzhen, the People’s Republic of China (“China” or
“PRC”):

Party A:

Information Security Technology (China) Company, Ltd. (信安技术(中国)有限公司) with the
registered address at 18th Floor, Education Technology Building Tower, Zhuzilin,
Futian District, Shenzhen, Guangdong, People's Republic of China and

 

 

Party B:

LIN JIANG HUAI (林江怀) , with the address of [·]; and ID number of [·].

(Party A and Party B hereunder hereinafter referred to collectively as the
“Parties” and individually as the “Party” or the “Other Party”)

WHEREAS,

1.

Party A, a wholly foreign-owned enterprise duly incorporated and validly
existing under the PRC laws; and

    2.

Party B, a PRC citizen and the shareholder of iASPEC Software Company, Ltd.
(永泰软件有限公司) (“iASPEC”).

NOW, THEREFORE, in order to clarify the Parties’ rights and obligations, after
friendly negotiation, the Parties hereby agree as follows:

1.

Advance

        1.1

Under the terms and conditions of this Agreement, Party A agrees to provide
Party B with an interest-free loan or advance (in either case, an “Advance”) in
the amount of RMB [ ], and Party B agrees to accept such Advance.

        1.2

The Parties acknowledge and agree that the Advance may only be used for
contributing to the registered capital of iASPEC.

        2.

Term of Advance

        2.1.

The term of extension of such Advance shall be ten (10) years after this
Agreement is executed and may be extended upon the written confirmation by Party
A and the extended period shall be determined by Party A.

        2.2.

During the term (including any extended term) of the Advance, Party A may
accelerate the Advance repayment by giving the written notice to Party B, if any
of the following events occurs:

        (1)

Party B dies or becomes a person without capacity or with limited capacity for
civil acts;


--------------------------------------------------------------------------------


  (2) Party B is found by a court of competent jurisdiction to have committed a
crime;      (3)

Any third party makes a valid claim or claims more than RMB1,000,000 against
Party B;

     (4)

Any statement or warranty made by Party B under this Agreement is untrue or
inaccurate in any material aspect; or Party B breaches the obligations under
this Agreement.

     3.

Repayment of Advance

     3.1.

The Parties hereby agree and confirm that Party B or his successors or assignees
have to repay the Advance only by the following methods: transfer to Party A or
any person designated by it to the extent permitted by PRC laws, as requested by
Party A, of such equity interests in iASPEC as will be sufficient to repay the
Advance and use the proceeds to repay the Advance. If the proceeds from the
equity transferred to Party A in repayment of the Advance exceeds the amount of
outstanding Advance, the excess amount to the extent permitted by law shall be
paid to Party B.

     3.2.

Without the written consent made by Party A, Party B shall not prepay such
Advance partially or in full.

     3.3.

Subject to the Clause 3.1, the Parties hereby agree and confirm that, according
to the PRC laws, Party A has the right (but no obligation) to purchase, or
designate other person to purchase, all or part of the equity interests held by
Party B in iASPEC (the “Option”) at anytime, but, Party A shall notify Party B
of such purchase of equity interests with a written notice. Once the written
notice for exercising the Option is issued by Party A, Party B shall sell his
all or part of equity interests of iASPEC upon Party A’s request and
instructions with the original investment price of USD1,800,000. All Parties
agree and confirm that when Party A exercises the Option, if the price, to the
extent permitted by the then effective PRC laws, is higher than the Original
Investment Price, Party A shall purchase the equity interests at the lowest
price as required by PRC laws; meanwhile, Party B shall reimburse the difference
between the lowest price and Original Investment Price to Party A pursuant to
Article 4 of this Agreement. All Parties agree to execute a Purchase Option
Agreement (the “Option Agreement”) in connection with above matters.

     3.4.

The Parties agree to complete the registration for changing the shareholder at
applicable administration for industry and commerce authority; and the equity
transfer abovementioned shall be considered as completed after Party A or its
designated person is registered as legal owner of the equity interests of
iASPEC.

     4.

Interests of Advance

     4.1

All Parties agree and confirm that the Advance is interest-free unless otherwise
provided in this Agreement.

     5.

Party B’s Representation, Warranties and Promises

     5.1

Party B shall deliver the copy of Capital Contribution Certificate which
evidences he owns 100% equity interests of iASPEC to Party A.


--------------------------------------------------------------------------------


  5.2

As a guarantee of the Advance, Party B agrees to pledge all equity interests of
iASPEC to Party A and grant Party A an option right to purchase such equity
interests; and Party B agrees to execute the Equity Pledge Agreement and Option
Agreement upon the request of Party A.

      5.3

Without prior written consent by Party A, Party B shall not sell, transfer,
mortgage or dispose of, in any other form, any equity interest of iASPEC or any
other related right, or to approve any other security interest created unless
the creation of pledge or other liens is for Party A’s benefits.

      5.4

Without the prior written consent by Party A, Party B shall not decide or
support or execute any shareholder’s resolution that approves any sale,
transfer, mortgage or dispose of any lawful or beneficial interests of his
equity interest, or allows any other security interest created on them, other
than the creation made for Party A or its designated persons.

      5.5

Without prior written notice by Party A, Party B shall not agree or support or
execute any shareholder’s resolution that approves iASPEC to merge or associate
with any person (under this Agreement, the “person” means individual, company,
partnership or other entities), or acquire any person or invest in any person.

      5.6

Without prior written consent by Party A, Party B shall not take any action or
non-action that may materially affect iASPEC’s assets, business and liabilities;
without prior written consent by Party A, Party B shall not sell, transfer,
mortgage or dispose of any lawful or beneficial interests of iASPEC’s assets,
business or income, or approve any other security interest crated on them.

      5.7

Upon the request of Party A, Party B shall appoint any person designated by
Party A to be the directors and senior management personnel of iASPEC.

      5.8

Upon the exercise of the Option and to the extent permitted by PRC laws, Party B
shall transfer all or part of equity interests of iASPEC held by Party B to the
person designated by Party A in any time unconditionally and immediately.

      5.9

Party B shall not request iASPEC to distribute any dividend; and shall not
approve any shareholder’s resolution which may cause iASPEC to distribute
dividend to its shareholder.

      5.10

Without prior written consent by Party A, Party B shall not, in any form,
supplement, change or modify the articles of association of iASPEC, or increase
or decrease registered capital of iASPEC, or change the structure of the
registered capital in any other forms.

      5.11

According to fair finance and business standard and tradition, Party B shall
maintain the existence of the company, prudently and effectively operate and
deal with the business; Party B shall provide materials relating to iASPEC’s
operation and financial conditions upon Party A’s request; and normally operate
all business in order to maintain the asset value of iASPEC.

      5.12

Without prior written notice by Party A, Party B shall not cause, restrict,
guarantee or allow the existence of any indebtedness, other than (i) the debts
arising from normal or daily business but not from borrowing; and (ii) the debts
disclosed to Party A and obtained the written consent from Party A.


--------------------------------------------------------------------------------

In order to keep the ownership of the equity interest held by Party B, Party B
shall execute all requisite or appropriate documents, conduct all requisite or
appropriate actions, and make all requisite or appropriate claims, or make
requisite or appropriate defense against the claims of compensation; and Party B
shall notify Party A the occurrence or the potential occurrence of any
litigation, arbitration or administrative procedure related to iASPEC or the
Party B.

5.13

Party B shall exercise the rights as iASPEC’s shareholder only upon the request
or written authorization by Party A.

     5.14

Party B shall comply with the provisions of this Agreement and perform all
obligations hereunder prudently, and not to take any action or non-action that
may affect the validity and enforceability of this Agreement.

     5.15

The Parties agree and confirm the meaning of Party A’s written notice pursuant
to this Agreement means the consent of Party A which shall be approved by the
shareholder of Party A.

     6.

Taxes and Expenses

    

Unless otherwise provided in this Agreement, the Parties shall, according to the
PRC laws, bear respectively any and all taxes and expenses pursuant to this
Agreement.

     7.

Effectiveness and Termination

     7.1

This Agreement is concluded upon its execution and takes effect on the date
hereof.

     7.2

The Parties agree and confirm the this Agreement shall be terminated when the
Parties has completed to perform their obligation under this Agreement. Without
limiting the generality of the foregoing, the Parties further agree and confirm
that Party B may be deemed the completion of performing their obligations under
this Agreement if the following requirements are met:

     (1)

Party B has transferred all equity interests of iASPEC to Party A and/or its
designated person; and,

     (2)

Party B has repaid the total amount caused from the transfer of equity interest
of iASPEC according to this Agreement or the proceeds stipulated by the Option
Agreement to Party A.

     7.3

Party B cannot terminate or revoke unilaterally this Agreement unless (1) Party
A has been found by a court of competent jurisdiction that it has committed
commits gross negligence, fraud or other material illegal action; or (2) Party A
terminates as a result of bankruptcy, dissolution, or being ordered to be closed
down according to laws.

     8.

Breach of Contract

     8.1

If any party (the “Defaulting Party”) breaches any provision of this Agreement,
which may cause the damages of the Other Party (“Non-defaulting Party”), the
Non-defaulting Party could notify the Defaulting Party in written and request it
to rectify and correct such breach of contract; if the Defaulting Party cannot
take any action satisfied by Non-defaulting Party and rectify and correct such
breach within fifteen (15) days upon the issuance of the written notice, the
Non- defaulting Party could take the actions pursuant to this Agreement or other
measures in accordance with laws.


--------------------------------------------------------------------------------


  8.2 If Party B cannot repay the Advance pursuant to this Agreement, Party B
shall pay the penalty at a rate of 0.2% per day for any outstanding amount of
Advance to Party A (calculated from the request date for repayment by Party A),
and shall also indemnify Party A in full against all direct economic damages due
to breach of contract by Party A (including but not limited to market value of
pending equity interests of iASPEC held by Party B or outstanding Advance,
whichever is the higher).       9.

Confidentiality

     

The Parties acknowledge and confirm any oral or written materials exchanged by
the Parties in connection with this Agreement are confidential. The Parties
shall maintain the secrecy and confidentiality of all such materials. Without
the written approval by the other Party, any Party shall not disclose to any
third party any relevant materials, but the following circumstances shall be
excluded:

      9.1

The materials that is known or may be known by the public (but not include the
materials disclosed by each party receiving the materials );

      9.2

The materials required to be disclosed subject to the applicable laws or the
rules or provisions of stock exchange; or

      9.3

If any documents required to be disclosed by any party to its legal counsel or
financial consultant for the purpose of the transaction of this Agreement by any
party, such legal counsel or financial consultant shall also comply with the
confidentiality as stated hereof. Any disclosure by employees or agencies
employed by any party shall be deemed the disclosure of such party and such
party shall assume the liabilities for its breach of contract pursuant to this
Agreement.

     

This Clause shall survive whatever this Agreement is void, amended, cancelled,
terminated or unable to perform.

      10.

Notices

     

Notices or other communications required to be given by any Party pursuant to
this Agreement shall be made in writing and delivered personally or sent by
registered mail or postage prepaid mail or by a recognized courier service or by
facsimile transmission to the addresses of both Parties set forth below or other
address of the Party notified to the Other Party from time to time. The date
when the notice is deemed to be duly served shall be determined as the follows:
(a) a notice delivered personally is deemed duly served upon the delivery; (b) a
notice sent by mail is deemed duly served the seventh (7th) day after the date
when the air registered mail with postage prepaid has been sent out (as is shown
on the postmark), or the fourth (4th) day after the delivery date to the
internationally recognized courier service agency; and (c) a notice sent by
facsimile transmission is deemed duly served upon the receipt time as is shown
on the transmission confirmation of relevant documents.


Party A:

Information Security Technology (China) Company, Ltd.

Legal Address:

18th Floor, Education Technology Building Tower, Zhuzilin, Futian District,
Shenzhen, Guangdong, People's Republic of China

Postcode:

[·]

Tel:

[·]


--------------------------------------------------------------------------------


Fax: [·]     Party B: LIN JIANG HUAI Address: [·] Postcode: [·] Tel: [·] Fax:
[·]


11.

Applicable Law and Dispute Resolution

    11.1

The execution, validity, performance and interpretation of this Agreement and
the disputes resolution under this Agreement shall be governed by PRC laws.

    11.2

The Parties shall try to settle any dispute arising from this Agreement through
friendly consultation. In case no settlement can be reached through consultation
within thirty (30) days after such dispute is raised, each Party can submit such
matter to arbitration under the auspices of and in accordance with the
Arbitration Rules of China International Economic and Trade Arbitration
Commission ("CIETAC") and will be submitted to CIETAC Shenzhen Branch. The
arbitration award shall be final conclusive and binding upon both parties. If
there is any dispute is in process of arbitration, other than the matters in
dispute, the Parties shall perform the other rights and obligation pursuant to
this Agreement.

    12.

Miscellaneous

    12.1

The headings contained in this Agreement are for the convenience of reference
only and shall not affect the interpretation, explanation or in any other way
the meaning of the provisions of this Agreement.

    12.2

The Parties confirm that this Agreement shall constitute the entire agreement of
the Parties upon its effectiveness with respect to the subject matters therein
and supersedes and replaces all prior or contemporaneous verbal or/and written
agreements and understandings.

    12.3

This Agreement shall be binding and benefit the successor of each Party and the
transferee agreed by each Party. Without the prior written notice by Party A,
Party B shall not transfer, pledge or dispose of, in any manner, his rights,
interest and obligation pursuant to this Agreement.

    12.4

Party B hereby agrees that, (i) if Party B dies, Party B agree to transfer his
rights and obligation pursuant to this Agreement to the person designated by
Party A; (ii) Party A could transfer its rights and obligation pursuant to this
Agreement to other third parties. Party A could make such transfer by only
providing a written notice to Party B and no the consent by Party B is required.

    12.5

Any delay of performing the rights under the Agreement by either Party shall not
be deemed the waiver of such rights and would not affect the future performance
of such rights.

    12.6

If any provision of this Agreement is judged as void, invalid or non-enforceable
according to relevant laws, the provision shall be deemed invalid only within
the applicable area of the PRC Laws, and the validity, legality and
enforceability of the other provisions hereof shall not be affected or impaired
in any way. The Parties shall cease performing such void, invalid or
non-enforceable provisions and replace those, in accordance with their original
meanings, with valid provisions to the extent which are valid, effective and
enforceable.


--------------------------------------------------------------------------------


  12.7

Any matter excluded in this Agreement shall be negotiated by the Parties. Any
amendment and supplement of this Agreement shall be made by the Parties in
writing. The amendment and supplement duly executed by each Party shall be
deemed as a part of this Agreement and shall have the same legal effect as this
Agreement.

      12.8

This Agreement has been negotiated and drafted in the English language. If
reference to a foreign language translation is required, any ambiguity in the
text of the foreign language translation or any disagreement concerning the
foreign language translation shall be resolved by reference to the English text.

      12.9

This Agreement is executed with two (2) original copies; each Party holds one
(1) original copies and each original copy has the same legal effect.

[No Text Below]

--------------------------------------------------------------------------------

[Signature Page]

IN WITNESS THEREOF each Party hereto has caused this Agreement duly executed by
itself or a duly authorized representative on its behalf as of the date first
written above.

Party A: Information Security Technology (China) Company, Ltd.

Legal/Authorized Representative:
Name:
Position:

 

Party B: LIN JIANG HUAI

 

Signature: _________________




--------------------------------------------------------------------------------

EXHIBIT C

Form of Guaranty

The undersigned hereby guarantee that the Shareholder of iASPEC Software
Company, Ltd. (iASPEC) will elect 2 (two) senior managers, who are recommended
by Information Security Technology (China) Company, Ltd. to iASPEC, to enter the
Board of Directors of iASPEC, in accordance with the provisions of the
“MANAGEMENT SERVICES AGREEMENT,” dated as of the date hereof.

iASPEC SHAREHOLDER:

 

_____________________________________
Jiang Huai Lin (林江怀)

--------------------------------------------------------------------------------